internal_revenue_service number release date index number --------------------------------------- ----------------------------- ------------------------------- -------------- --------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-127312-07 date date ----------------------------- ------------------------------- -------------- --------------------------- legend legend distributing sub sub sub sub sub sub sub sub llc1 llc llc business x ----------------------------- ----------------------------------- --------------------------------------------------- -------------------------- --------------- ------------------------------------------------- ---------------- ----------------------------------- ------------------------ --------------- --------------- --------------- ------------------------------------- ---- ----- ------------- -------------------- --------------------- ---------------------- ------------------------ ------------------------------ --------------------------------------------- plr-127312-07 market market shareholder shareholder shareholder shareholder state a l q r s t u v x y z dear ------------- this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an ----------------- -------------- ------ ------ ------ ---- ---- -- summary of facts plr-127312-07 appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether each of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is primarily a holding_company distributing has outstanding two classes of common_stock and one class of preferred_stock shareholder holds q percent of the outstanding class a common_stock approximately r percent of the outstanding class b common_stock and l percent of the outstanding preferred_stock shareholder owns the remaining s percent of the class a common_stock and approximately t percent of the class b common_stock shareholder owns approximately u percent of the class b common_stock shareholder owns the remainder of the class b common_stock prior to the proposed transactions described below the dividends in arrears on the preferred_stock will be declared and paid in cash to shareholder distributing owns all of the outstanding_stock of sub a holding_company sub owns all of the outstanding_stock of sub sub is directly engaged in business x in market and market and is also engaged directly and indirectly through its subsidiaries in business x in other markets sub owns all of the membership interests in llc a limited_liability_company which is treated as a disregarded_entity for federal_income_tax purposes llc is directly engaged in business x in market sub also owns all of the stock of sub sub sub sub which owns all of the stock of sub and sub and all of the membership interests in llc and llc in connection with the proposed transactions distributing will form controlled which will have one class of common_stock and will be wholly owned by distributing sub has outstanding debt of dollar_figurey in connection with the proposed transactions distributing anticipates exchanging the debt exchange the controlled securities as defined herein for the portion of debt of sub the sub exchange debt that will be plr-127312-07 acquired by a group of investment banks the investment banks in the secondary market financial information has been received indicating that business x in market as conducted directly by sub and business x in market as currently conducted directly by sub through llc and that will be conducted directly by controlled each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what are represented to be valid business purposes distributing has proposed the following series of transactions the proposed transactions sub will convert from a corporation to a single member llc which will be a disregarded_entity for federal_income_tax purposes sub will convert from a corporation to a single member llc which will be a disregarded_entity for federal_income_tax purposes as a result distributing will be treated as assuming the sub exchange debt for federal_income_tax purposes distributing will form and wholly own controlled distributing will contribute to controlled the contribution all of the stock that distributing owns in sub and sub which holds all the stock of sub and sub and all of the llc interests in llc and llc collectively such assets are referred to as the contributed subs for controlled common_stock and debt securities to be issued by controlled with a total face_amount of approximately dollar_figurev the controlled securities that will consist of senior unsecured notes all of the controlled common_stock will be distributed in the following manner the distribution i distributing will offer to exchange shares of controlled common_stock for shares of distributing preferred_stock it is anticipated that shareholder the owner of all of the distributing preferred_stock will surrender some but not all of his shares of distributing preferred_stock in exchange for shares of controlled common_stock that have a value approximately equal to the value of the distributing preferred_stock exchanged therefor the precise number of shares of controlled common_stock exchanged for the distributing preferred_stock has not yet been determined plr-127312-07 ii distributing will then distribute all of the remaining shares of controlled common_stock on a pro_rata basis among the holders of distributing class a common_stock and distributing class b common_stock held by a stockholder in the debt exchange distributing will transfer all of the controlled securities received by it in the contribution to the investment banks in exchange for the sub exchange debt which the investment banks acting as principals for their own accounts will have acquired in the secondary market at least x days prior to the distribution distributing expects to consummate the debt exchange in accordance with an exchange_agreement entered into by it and the investment banks no sooner than z days after the investment banks acquire the sub exchange debt in the secondary market pursuant to which the parties will agree to exchange an amount of sub exchange debt to be determined by the parties bargaining at arm’s length for the controlled securities received by distributing in contribution representations b the fair_market_value of the controlled common_stock to be received by a other than the controlled securities to be held by distributing prior to their distribution to the investment banks indebtedness if any owed by controlled to distributing after the distribution will be on commercially reasonable terms and will not be stock_or_securities each holder of the distributing preferred_stock will be approximately equal to the aggregate fair_market_value of the distributing preferred_stock surrendered in the distribution by the stockholders as a creditor employee or in any capacity other than that of a shareholder of distributing by a security holder as an employee or in any capacity other than that of a security holder of distributing conducted by sub in market is representative of the present operation of business x in market and there have been no substantial operational changes since the date of the last financial statements submitted d no part of the consideration to be distributed by distributing will be received c no part of the consideration to be distributed by distributing will be received e the five years of financial information submitted with respect to business x h the distribution is being carried out for the following corporate business i the distribution is not used principally as a device for the distribution of the g following the distribution distributing and controlled will each continue the plr-127312-07 f the five years of financial information submitted with respect to business x conducted by llc and to be conducted by controlled in market is representative of the present operation of business x in market and there have been no substantial operational changes since the date of the last financial statements submitted active_conduct of its respective business independently and with separate employees purposes to optimize the capital structures for each of distributing and controlled and to increase the financial flexibility of distributing and controlled and to enhance the ability of controlled to execute a potential acquisition strategy more effectively by creating a more attractive acquisition currency the distribution is motivated in whole or substantial part by one or more of these corporate business purposes earnings_and_profits of distributing or controlled or both j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled common_stock entitled to vote or percent or more of the total value of shares of all classes of controlled common_stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution distributing will transfer to controlled in the contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted k for purposes of sec_355 immediately after the distribution no person l the total adjusted bases and the fair market values of the assets that n distributing neither accumulated its receivables nor made extraordinary p immediately before the distribution items of income gain loss deduction plr-127312-07 to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution m any liabilities assumed within the meaning of sec_357 by controlled in the transactions were incurred in the ordinary course of business and are associated with the assets being transferred payment of its payables in anticipation of the distribution o no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution except for the controlled securities to be issued to distributing in the contribution and exchanged with the investment banks in the debt exchange and payables arising under transitional agreements or otherwise in the ordinary course of business and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock or the excess_loss_account that a member may have in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the distribution see sec_1_1502-19 between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of such corporation as securities within the meaning of sec_361 t the controlled securities issued to distributing in the contribution will qualify s the distribution is not part of a plan or series of related transactions within r no two parties to the transaction are investment companies as defined in q payments made in connection with all continuing transactions if any u immediately after the distribution and the debt exchange neither plr-127312-07 distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 rules of sec_355 v the distribution is not pursuant to a transaction described in the transition rulings no gain_or_loss will be recognized by distributing on its receipt of controlled the contribution and the distribution taken together will qualify as a distributing will not recognize any income gain loss or deduction with based solely on the information submitted and the representations set forth above we rule as follows reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 common_stock and controlled securities in the contribution sec_361 and sec_357 respect to the controlled securities and the debt exchange other than any i deductions attributable to the fact that sub exchange debt may be redeemed at a premium ii interest_expense accrued with respect to sub exchange debt and iii income or gain realized on the transfer of the controlled securities in the debt exchange attributable to appreciation in the controlled securities while held by distributing following the distribution sec_361 a will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period for each asset received from distributing in the contribution will include the holding_period during which distributing held that asset sec_1223 c no gain_or_loss will be recognized by controlled in the contribution section no gain_or_loss will be recognized by distributing in the distribution section controlled’s basis in each asset received from distributing in the contribution no gain_or_loss will be recognized by and no amount will otherwise be the aggregate basis of the distributing stock and the controlled common the holding_period of each share of controlled common_stock received in distributing’s earnings_and_profits will be allocated between distributing and plr-127312-07 included in the income of the stockholders of distributing upon the receipt of controlled common_stock sec_355 stock held by the stockholders of distributing immediately after the distribution will equal the aggregate basis of each such stockholder’s distributing stock immediately before the distribution allocated between the distributing stock and the controlled common_stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the distribution will include the holding_period of the shares of distributing stock with respect to which the distribution is made provided that each stockholder holds such distributing stock as a capital_asset on the date of the distribution sec_1223 controlled in accordance with sec_312 and sec_1_312-10 distributing and controlled will adjust their earnings_and_profits in accordance with sec_1_1502-33 and f no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv the federal tax treatment of the conversions of sub and sub respectively from a corporation to a limited_liability_company caveats procedural matters plr-127312-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ gerald b fleming senior technician reviewer office of associate chief_counsel corporate
